Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to communications filed on 10/01/2021. Claims 1, 3-7, 9-13 and 15-18 are pending.

Response to Arguments
Applicant’s arguments, see Remarks pp. 8-11, filed 10/01/2021, with respect to rejection(s) under section 103 have been fully considered and are persuasive.  The rejection(s) under section 103 of all claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-7, 9-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to reasonably teach: sending a request to a media provider that is to cause the media provider to initiate transmission of a transport stream to a media presentation device; extracting first metering metadata from a data file received by the media presentation device after the transmission of the transport stream is initiated by the media provider but before receipt by the media presentation device of the transport stream providing the streaming media to the media presentation device, the data file associated with the transport stream; extracting second metering metadata from one or more fields of the transport stream; and, in response to a detected event, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455